Citation Nr: 0212638	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  95-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The Marine Corps League


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1973 to July 1977 and 
from March 1984 to August 1984.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1994 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana. 

In June 1997, the Board remanded this case for additional 
development.  In June 1999, the Board again remanded this 
case.  The requested development has been completed, and the 
case is properly before the Board.  


FINDINGS OF FACT

1.  In July 1999, the RO mailed to the veteran, at his 
address of record, a letter that solicited information 
critical to the appropriate adjudication of his claim.  

2.  The veteran failed to respond to the July 1999 letter.  

3.  The veteran's failure to respond to the July 1999 letter 
constitutes abandonment of the claim for service connection 
for a psychiatric disorder.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991); 
38 C.F.R. §§ 3.158, 3.303, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
that was incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service.  That presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111; 
see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 
4 Vet. App. 331 (1993). 

A preexisting injury or disease is considered to have been 
aggravated by service if there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  The United States Court of Appeals for Veterans 
Claims has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

However, 38 C.F.R. § 3.158 provides that where evidence 
requested in connection with an original claim or a request 
to reopen a claim is not furnished within one year after the 
date of the request, the claim is considered abandoned.  
After the expiration of one year, the regulation provides 
that further action will not be taken unless a new claim is 
received.  Id.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
Id. 

The veteran seeks service connection for a psychiatric 
disorder the veteran contends had its onset in service.  
Service medical records reflect that the veteran was admitted 
for psychiatric treatment on March 12, 1984, four days after 
entering a period of service during which he contends his 
mental illness had its onset.  The primary diagnosis was 
paranoid schizophrenia, chronic, severe, and a medical board 
concluded that the disability had its onset prior to active 
duty and was aggravated by a brief period of active duty.  

There is no claim or evidence that the veteran suffered from 
a psychiatric disorder during his first period of service 
from May 1973 to July 1977.  Evidence associated with the 
claims file, including a May 1987 letter from the Department 
of Health and Human Resources of the State of Louisiana, 
reflects that before entering a second period of active duty, 
the veteran, in December 1983, began receiving treatment 
through the state's mental health facility.  

Post-treatment records contain a number of diagnoses of 
schizophrenia, but leave unclear whether schizophrenia was 
present prior to service or whether any aggravation of a 
psychiatric disorder during service constituted a permanent 
worsening, as opposed to a flare-up.  Furthermore, diagnoses 
set forth in treatment records are not completely consistent.  
In May and July 1987, and November 1989 diagnoses consisted 
of schizophrenia and paranoid schizophrenia.  In March 1988 
the diagnosis was paranoid schizophrenic reaction, and in May 
1995 the diagnosis was schizoaffective disorder.  However, 
according to a December 1986 report, the impression was that 
of post-traumatic stress disorder, acute, mostly resolved.  
In September and December 1994, diagnoses consisted of 
depression with a personality disorder.  

In June 1999, the Board remanded this case for additional 
development, directing the RO to obtain from the veteran 
authorization to secure mental health records from the State 
of Louisiana Department of Health and Human Resources.  The 
Board also directed the RO to afford the veteran an 
examination for the purpose of ascertaining (1) whether 
schizophrenia was first manifested during either period of 
service, (2) whether schizophrenia existed prior to a period 
of service, (3) whether any pre-existing schizophrenia 
underwent a permanent increase in severity during service, 
and (4) whether any increase in severity represented the 
natural progress of the disorder.  

In July 1999, the RO mailed to the veteran, at his address of 
record, a request for the authorization for the release of 
information.  The veteran, however, has failed to reply to 
that request.  Furthermore, in November 2001, the veteran was 
scheduled for an examination for which he failed to report.  

The evidence the Board sought, and in particular the records 
of treatment through the State of Louisiana, potentially had 
direct bearing upon the issues to be resolved.  Those records 
may have shed light on the nature and extent of any disorder 
that may have been present prior to the veteran's second 
period of active service.  The veteran's failure to reply to 
the request for information has frustrated the Board's 
ability to review the mental health records in question and 
leaves the Board without the benefit of information possibly 
contained therein.  

The claims file does not reveal anything that may be 
characterized as good cause for the veteran's unwillingness 
to provide the information requested.  There is no indication 
that the letter mailed by the VA to the veteran was returned 
as undeliverable.  The veteran, where it has served his 
interests to do so, has been able to submit to the Board, 
both before and after the mailing of the July 1999 letter, 
Improved Pension Eligibility Verification Reports.  As 
recently as May 2001, the veteran has represented in those 
reports that his address is the same as that to which the 
July 1999 letter was mailed.  

More than one year has passed since the RO, in July 1999, 
mailed to the veteran a letter that solicited information 
critical to the appropriate adjudication of his claim.  The 
veteran's failure to respond to that letter constitutes 
abandonment of the claim.  The claim is denied.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45620-32 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

It is unclear whether the RO considered and applied the VCAA.  
Furthermore, it is unclear to what extent compliance with the 
VCAA remains at issue in light of the Board's determination 
that the veteran has abandoned his claim.  However, the Board 
finds that to the extent that the VCAA remains applicable, 
the VCAA the VA has complied with its requirements.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the statement of the case and the supplemental 
statements of the case of the type of evidence needed to 
substantiate his claims.  Furthermore, VA has obtained all 
pertinent evidence identified by the appellant. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.



ORDER

The appeal is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

